EXHIBIT 12 COMPUTATION OF RATIOS (UNAUDITED) Our consolidated ratios of earnings to fixed charges and earnings to combined fixed charges and preference distributions for each of the fiscal years ended December 31, 2011, 2010, 2009, 2008 and 2007 are as follows: Year Ended December 31, (Amounts in thousands) 2011 2010 2009 2008 2007 Income from continuing operations before income taxes and income from partially owned entities $ 498,984 $ 643,589 $ 26,773 $ 163,983 $ 451,958 Fixed charges 557,604 573,055 646,694 692,041 644,792 Income distributions from partially owned entities 93,635 55,397 30,473 44,690 24,044 Capitalized interest (1,197 ) (864 ) (17,256 ) (63,063 ) (53,648 ) Earnings - Numerator $ 1,149,026 $ 1,271,177 $ 686,684 $ 837,651 $ 1,067,146 Interest and debt expense $ 544,015 $ 560,052 $ 617,768 $ 619,298 $ 583,042 Capitalized interest 1,197 864 17,256 63,063 53,648 1/3 of rental expense – interest factor 12,392 12,139 11,670 9,680 8,102 Fixed charges - Denominator 557,604 573,055 646,694 692,041 644,792 Preferred unit distributions 82,384 73,726 76,734 76,834 77,009 Combined fixed charges and preference distributions - Denominator $ 639,988 $ 646,781 $ 723,428 $ 768,875 $ 721,801 Ratio of earnings to fixed charges 2.06 2.22 1.06 1.21 1.66 Ratio of earnings to combined fixed charges and preference distributions 1.80 1.97 0.95 1.09 1.48 Earnings equals (i) income from continuing operations before income taxes and income from partially owned entities, plus, (ii) fixed charges and (iii) income distributions from partially owned entities, minus (iv) capitalized interest. Fixed charges equals (i) interest and debt expense, plus (ii) capitalized interest and (iii) the portion of operating lease rental expense that is representative of the interest factor, which is one-third of operating lease rentals. Combined fixed charges and preference dividends equals fixed charges plus preferred unit distributions.
